Citation Nr: 1003486	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for back strain.

2.  Entitlement to service connection for a right hip 
disorder, including as due to a back strain.

3.  Entitlement to service connection for a right leg 
disorder, including as due to a back strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military duty from August 1965 to 
March 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that, in a September 2009 written statement 
from the Veteran's service representative, the matter of a 
left hip and leg disorders was mentioned among the Veteran's 
appealed claims.  It is unclear if this is a new claim or was 
simply an error.  If the Veteran seeks to raise a claim for 
service connection for left hip and leg disorders, either he 
or his representative should contact the RO and set forth the 
specific nature of his claim(s). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2008 substantive appeal, the Veteran indicated 
that he wanted to appear at a hearing before a Veterans Law 
Judge at the RO.  As such, the case must be remanded in order 
to schedule the Veteran for a hearing.  38 C.F.R. § 20.700(a) 
(2009).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing before a Veterans Law Judge at 
the RO.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


